Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-25, 30, 33 and 34 are allowable because the prior art did not suggest using 2-imidazolinone as a formaldehyde scavenger.  New claims 26-29, 31, 32 and 35-39 require the reaction mixture to be incubated at a temperature of at least 80 ˚C.  This is not obvious because such high temperature was expected to deactivate the protease in the mixture and degrade nucleic acids.  The prior art also taught away from using high temperature.  For example Masuda, which also extracted RNA from formaldehyde-treated samples, states, “Although we strongly suspected that modifications resistant to incubation at 70 ˚C were impeding reverse transcription, the fragile nature of the phosphodiester bond of RNA precluded employing harsher conditions such as a higher temperature.” (See p. 4441, col. 2.)  Instead, higher temperatures increased the yield and quality of extracted RNA.  See specification col. 5, lines 48-55 and col. 20, lines 6-10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/Bruce Campell/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Dwayne Jones/
Patent Reexamination Specialist
Central Reexamination Unit 3991